DETAILED ACTION
Claims 1-23 as filed 5/18/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 11,008,736. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,017,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite or render obvious all of the limitations of the instant claims.  The claims of the parent patent recite a conveyance line, vault assembly, drain emitter, percolation region, preset emitter flow rate, primary portion of collected water, and secondary portion of collected water.  The parent patent does not recite a first portion of the conveyance line located above ground.  However, such a feature is seen to be inherent in the system of the parent patent as it conveys rainwater, and therefore must extend above ground to receive rainwater.  Alternatively, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the claimed invention of the parent patent to include an above ground portion of the conveyance line for the purpose of easily connecting to a source of rainwater as desired by the ‘920 patent.
Claims 8-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,017,920 in view of Takai (US Patent 7775232).  The claims of the parent patent recite all of the limitations of the claims of the instant application except the claims of the parent patent are silent on the structure of the drain emitter.  Takai teaches a drain emitter valve 28 including a housing 28a and a flow control member 28d which cooperate to define an emitter 28d being rotated relative to the emitter housing; and a filter 33 arranged to filter a secondary portion of collected water.  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the claimed invention of the parent patent such that the drain emitter includes a rotary valve member and filter as taught by Takai for the purpose of allowing a user to manually adjust the draining while also removing debris that may block the drain.  It is noted that with respect to claims 11-20, the claimed storage tank of the parent patent is readable on the recited “stormwater detention system” of the instant application.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,619,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite or render obvious all of the limitations of the instant claims.  The claims of the parent patent recite a conveyance line, vault assembly, drain emitter, percolation region, preset emitter flow rate, primary portion of collected water, and secondary portion of collected water.  The parent patent does not recite a first portion of the conveyance line located above ground (claim 1 of the instant application).  However, such a feature is seen to be inherent in the system of the parent patent as it conveys rainwater, and therefore must extend above ground to receive rainwater.  Alternatively, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the claimed invention of the parent patent to include an above ground portion of the conveyance line for the purpose of .
Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the combination of limitations set forth in claims 1, 11, 19 and 21.  With respect to claim 1, Chumley (US Patent 5735304) is considered the closest prior art and teaches a rainwater conveyance system and method (from gutters 11) for managing water flowing through a conveyance line (10, 13, 14), where a first portion 13 of the conveyance line is located above ground (as shown in Figure 9) and a second portion 14 of the conveyance line is located underground (as shown in Figure 9) and above a percolation region in the ground (percolation region below openings D as shown in Figures 8 and 9; portion 14 is above this percolation region as shown in Figure 9), the rainwater conveyance system comprising: a vault assembly (having sides A), where at least a portion of the vault assembly is underground and is located above the percolation region in the ground (Figure 9, as described above); and a drain emitter (openings D form a “drain emitter” as they emit water) connected to the conveyance line such that a primary portion of the collected water flows through the first portion of the conveyance line (i.e. water flowing through 13); and a secondary portion of the collected water flows out of the second portion (it is noted that a first portion of water flows through 13 and subsequent water is readable on 14) of the conveyance line through the drain emitter D at a preset emitter flow rate (determined by the size of the openings D); wherein the drain emitter D is arranged within the vault assembly (box having sides A), above the percolation region (the region below the box).
However, Chumley is not seen to reasonably teach the combination of “the drain emitter is arranged within the vault assembly and above the percolation region” with “and connected to the conveyance line such that the second portion of the conveyance line defines an emitter inlet and an emitter outlet”.  Instead, the vault and the emitter of Chumley are essentially the same element (box having sides A).  Openings D form an emitter of the box and therefore the second portion 14 of the line is not seen to define an emitter inlet and an emitter outlet as claimed.  
With respect to Claims 11, 19 and 21, Chumley fails to teach the drain emitter comprising an emitter housing and flow control member as claimed in combination with the recited underground vault assembly.  Takai teaches a drain emitter 28 as described above, but fails to teach the drain emitter in combination with the underground vault as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takai et al. (US Patent 5681455) also teaches an underground drain emitter 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753